Citation Nr: 0012400	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a heart disorder, 
either on a direct basis or as secondary to the veteran's in-
service nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1953 to May 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claim for service connection for 
nicotine dependence and for a heart condition.

The Board notes that the issue of entitlement to service 
connection for a heart disorder, secondary to the veteran's 
in-service nicotine dependence, will be discussed in the 
REMAND section, following the decision below.


FINDINGS OF FACT

1.  The record contains clinical evidence showing that the 
veteran's nicotine dependence began in service.

2.  Competent medical evidence has not been presented showing 
that the veteran's claimed heart disorder was incurred in 
service.

3.  Competent medical evidence of a nexus between the 
veteran's in-service nicotine dependence and his post-service 
heart disorder has been presented.


CONCLUSIONS OF LAW

1.  The veteran's nicotine dependence was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The claim of entitlement to service connection for a 
heart disorder, on a direct basis, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

3.  The claim of entitlement to service connection for a 
heart disorder, secondary to the veteran's in-service 
nicotine dependence, is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); see also Morton v. West, 12 Vet. App. 477 (1999).  
Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, Court) has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Nicotine dependence is 
a medical question that must be answered by a medical opinion 
or diagnosis.  Davis v. West, 13 Vet. App. 178 (1999).

Subsequent to submission of a well grounded claim, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be give to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records are not of record, as 
it was noted by the National Personnel Records Center that 
they were possibly destroyed by fire.  A summary for 1954, 
created by the Office of the Surgeon General, Department of 
the Army, is negative for any treatment or complaints related 
to the veteran's tobacco use.  It is also negative for any 
treatment or complaints related to the veteran's heart.

Private medical records (dated from January 1965 to November 
1998), in general, reflect treatment received by the veteran 
in the 1960s for multiple runny noses and chest congestion.  
The veteran was also treated throughout this time for 
shortness of breath, bronchitis, and bronchial flu.  Records 
dated in February 1980 indicate that the veteran had been a 
heavy smoker for years.  Approximately five-and-a-half weeks 
earlier, the veteran started having a sudden onset of 
anterior oppressive chest pain, with nausea and severe cold 
sweats.  The veteran sought medical attention, and at that 
time, an anteroseptal myocardial infarction was diagnosed.  
Subsequent to discharge, the veteran continued to have 
occasional episodes of chest pain, and he was then admitted 
for cardiac catheterization.  Under family history, it was 
noted that there was a very strong history for heart disease, 
as both the veteran's father and brother had died of 
myocardial infarctions.  The admitting diagnoses were 
arteriosclerotic cardiovascular disease, old myocardial 
infarction, and angina pectoris.  Subsequent to a left heart 
catheterization with left ventricular angiography and 
coronary angiography, the diagnosis was organic heart 
disease, caused by arteriosclerotic cardiovascular disease.  
There was coronary sclerosis with 95% occlusion of the left 
anterior descending coronary artery and 95% occlusion of the 
first diagonal artery.  The veteran's circumflex and right 
coronary arteries were normal.  A right and left heart 
catheterization with left ventricular angiography and 
coronary and bypass graft arteriography was performed in 
October 1995 and again in January 1996.  A Statement of 
Attending Physician (dated in November 1998), signed by B. 
J., M. D., indicates that the veteran had been under his care 
from October 1996 to the present.  The veteran's service is 
not referenced in any of these records.

In June 1997, the veteran completed VA's Tobacco Product Use 
History Questionnaire.  The veteran indicated that he had 
been diagnosed with congestive heart failure, which had first 
been diagnosed in January 1980.  The veteran noted that he 
had used cigarettes before he had entered the service.  He 
had been 18 when he started using tobacco products before 
entering the service.  Before he entered service, the veteran 
smoked six cigarettes a day.  The veteran also noted that he 
had used cigarettes while in service and reiterated that he 
had begun smoking while he was 18 years old.  His frequency 
of use during service had been one pack a day.  The veteran 
indicated that he had continued to use cigarettes after 
service and that he had smoked two packs a day after being 
discharged from service.  The veteran also indicated that he 
had stopped using tobacco products in 1981.

January 1998 correspondence from J. W. R., D.O., (Dr. R.) one 
of the veteran's treating physicians states that the veteran 
had been treated for heart disease since 1980.  It was his 
opinion that the veteran's heart disease was directly related 
to his nicotine dependency, which had begun in service, when 
the veteran had been provided with free cigarettes.  Dr. R. 
reiterated that the veteran's nicotine dependency had begun 
in 1953, while in the military.

January 1998 correspondence from Dr. B. J. indicates that the 
veteran had coronary artery disease with a history of 
multiple myocardial infarctions.  It was noted that the 
veteran continued to smoke before and after his coronary 
disease.  Dr. B. J. stated that it was known at this time 
that nicotine was a risk factor for coronary artery disease.

At the veteran's RO hearing (conducted in May 1999), the 
veteran testified that prior to service, he had not had a 
smoking habit.  (Transcript (T.) at 2).  He had only smoked 
occasionally, with friends, but he had had no smoking habit.  
Id.  After he entered service, the veteran reported that he 
had smoked two packs a day, having started with C-ration 
cigarettes.  Id.  He had been able to get cigarettes from 
everybody out of their C-ration packs.  Id.  Later, he 
started buying them in a carton, because they were so cheap 
overseas.  Id.  When asked if there had been any traumatic 
event or stress that had caused him to smoke like that, the 
veteran responded that just being there was enough; he had 
not wanted to be in the service.  Id.  The veteran also 
testified that he had continued to smoke after discharge, 
when his use increased to three to four packs a day.  (T. at 
3).  The veteran stated that he had never been treated in 
service for any type of respiratory problems, including 
bronchitis.  Id.  However, after service, he had been treated 
for respiratory infections.  Id.  The veteran clarified that 
he had been treated for bronchitis around 1966.  Id.  The 
veteran's spouse testified that the veteran had been 
diagnosed with pneumonia two times, that she knew of.  (T. at 
4).  The veteran reported that he had been told by his 
cardiologists at the time of his first heart attack that 
smoking had caused his heart attack.  Id.  He also testified 
that he had continued to smoke after he got out of the 
service.  Id.  When asked by the Hearing Officer when he 
began smoking, the veteran responded that he had started 
smoking while in service.  (T. at 5).  He also clarified that 
he had been only a casual smoker before entering service.  
Id.  He would maybe smoke on the weekends or something like 
that.  Id.  He never bought cigarettes; they had been given 
to him by friends.  Id.  The veteran and his spouse stated 
that the veteran had been 20 when he went into the service.  
Id.

At his video conference before a Member of the Board 
(conducted in February 2000), the veteran testified that 
prior to entering service, he had only smoked on occasion.  
(T. at 3).  The veteran defined occasionally as once a week; 
he had not been dependent on cigarettes and could take them 
or leave them.  Id.  The veteran also testified that he had 
never bought cigarettes prior to service.  Id.  When asked 
when he thought he developed a dependency for cigarettes in 
service, the veteran responded that it had been when he got 
to Japan.  (T. at 4).  The veteran had gotten his cigarettes 
out of C-rations and at the PX.  Id.  When asked if he smoked 
more because he had been given cigarettes in his C-rations, 
the veteran responded in the affirmative.  Id.  He started 
smoking more because of the stress; he had not wanted to be 
there.  (T. at 5).  The veteran indicated that he had 
continued to smoke on a regular basis after he got out of 
service.  Id.  When asked if he had been dependent on 
cigarettes after he returned from Japan, the veteran again 
responded in the affirmative.  Id.  The veteran stated that 
he had not received treatment for smoking or any residuals of 
smoking while in service.  (T. at 6). His first bout of 
bronchitis had been in 1965.  Id.  The veteran reported that 
he quit smoking in 1980.  Id.  he quit smoking because he had 
had a heart attack.  (T. at 6-7).  The veteran testified that 
his doctor had told him at that time that his heart attack 
had been caused by smoking.  (T. at 7).  When asked how he 
had known that he was addicted to cigarettes while in Japan, 
the veteran answered that he had craved them.  (T. at 9-10).  
He had had to have them.  (T. at 10).  When asked how many 
cigarettes he had smoked when he got out of service, the 
veteran stated that it had probably been two to three packs a 
day.  Id.  He also stated that this had continued after 
service.  Id.  The veteran clarified that [Dr. R]. was a 
family doctor and that he had treated the veteran.  Id.  The 
veteran also reported that he had quit without any help, when 
his doctors had told him to quit.  (T. at 11).


III.  Analysis

With respect to the veteran's claim for service connection 
for nicotine dependence, the Board finds the evidence 
pertaining to this matter to be in equipoise.  As such, 
applying the benefit of the doubt, the Board concludes that 
the veteran is so entitled; his appeal as to this issue is 
granted.  See 38 U.S.C.A. § 5107(b).

Initially, the Board addresses the evidence of record against 
the veteran's claim for service connection for nicotine 
dependence.  In this respect, the Board notes the veteran's 
statements (both in the VA's Tobacco Product Use History 
Questionnaire and at his two hearings on appeal) that he 
began smoking when he was 18.  Given that the veteran entered 
service when he was 20, the record indicates that the veteran 
smoked for two years prior to his entry into service.  The 
Board also notes the veteran's inconsistent reports as to his 
level of smoking prior to entering service.  In his VA 
Tobacco Product Use History Questionnaire (dated in June 
1997), the veteran indicated that he had smoked six 
cigarettes a day before he entered service.  At his two 
hearings on appeal, which followed the RO's denial of his 
claim, the veteran qualified his pre-service smoking as 
occasional, only on the weekends or once a week.  Further, 
almost all of the post-service clinical evidence of record is 
silent as to the veteran's in-service use of tobacco.  
Rather, only the veteran's long history of smoking is noted.

However, as nicotine dependence is a medical question that 
must be answered by a medical opinion or diagnosis, see Davis 
v. West, supra, the Board cannot ignore the opinion expressed 
by Dr. R., in January 1998, in which he stated that the 
veteran's nicotine dependence began in service, in 1953.  The 
Board points out that Dr. R. failed to explain the rationale 
for this opinion and that he did not address or reference the 
veteran's pre-service use of cigarettes.  Nonetheless, given 
the medical opinion expressed, the record now demonstrates 
that the veteran developed nicotine dependence while in 
service.

As the Court has found nicotine dependence to be a medical 
question that must be answered by a medical opinion or 
diagnosis, in weighing the evidence for and against the 
veteran's claim in this instance, the Board concludes that 
the veteran's lay statements as to when he began smoking and 
his inconsistent reports as to his level of his pre-service 
smoking cannot rebut the medical opinion expressed by Dr. R.  
As such, given the record as a whole, the Board finds the 
evidence to be in equipoise, and the veteran's appeal as to 
this issue is granted.  In reaching this determination, the 
Board stresses that but for the opinion by Dr. R., the 
veteran's claim for service connection for nicotine 
dependence would have been denied.

With respect to the veteran's claim for service connection 
for a heart disorder, on a direct basis, the Board notes that 
it must adhere to established laws and regulations in its 
determinations.  As such, the veteran's appeal as to this one 
aspect of his claim is denied, as he has not submitted a well 
grounded claim of entitlement.

Initially, the Board acknowledges that both the veteran and 
his representative have offered argument primarily focused on 
entitlement to service connection for a heart disorder as 
secondary to his in-service nicotine dependence.  However, at 
both hearings on appeal, the Board notes that the veteran's 
representative indicated that one of the issues for 
consideration was service connection on a direct basis.  
Accordingly, then, the Board will now address this aspect of 
the veteran's claim.

In this respect, the Board finds that while there is 
competent medical evidence of a current disability (coronary 
artery disease), there is no evidence of record linking it 
directly to the veteran's service.  Here, although the 
veteran's service medical records are unavailable, the Board 
points out that the veteran himself testified at both 
hearings on appeal that he had never been treated for any 
respiratory infections or for smoking or any residuals of 
smoking while in service.  Rather, he was first treated post-
service in either 1965 or 1966, approximately 10 years after 
separation from service.  Also, the post-service clinical 
evidence of record indicates that the veteran was first 
diagnosed with coronary artery disease in 1980, approximately 
27 years after separation from service.  Further, it was 
noted in February 1980 that the veteran had a very strong 
family history of heart disease.  Both his father and brother 
had died from myocardial infarctions.

As for the January 1998 opinions of both Dr. R. and Dr. B. 
J., the Board notes that the former opinion speaks to the 
veteran's claim for service connection for a heart disorder, 
secondary to his in-service nicotine dependence.  The latter 
opinion speaks generally to the veteran's smoking both before 
and after his coronary artery disease was diagnosed and 
indicates that nicotine is a known risk factor for coronary 
artery disease.  It does not specifically speak to the 
veteran's in-service nicotine dependence and its 
relationship, if any, to the veteran's coronary artery 
disease.  However, as the Board is remanding the issue of 
entitlement to service connection for a heart disorder, 
secondary to his in-service nicotine dependence, it need not 
currently address and consider these two opinions with 
respect to the veteran's claim for service connection for a 
heart disorder on a direct basis.

Therefore, excluding the January 1998 opinions of Dr. R. and 
Dr. B. J., the Board finds that there is no competent medical 
evidence of record relating the veteran's current coronary 
artery disease directly to his service.  Absent such 
evidence, the veteran has not submitted a well grounded claim 
of entitlement to service connection for a heart disorder, on 
a direct basis.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim for direct service 
connection for a heart disorder in the November 1998 
statement of the case and in the September 1999 supplemental 
statement of the case, as he was informed of the evidentiary 
requirements of a well grounded claim and told that the 
evidence of record did not establish entitlement to service 
connection.

The Board also notes that the veteran has not provided any 
indication of the existence of additional evidence which 
would make his claim well grounded in this instance, as to 
entitlement to service connection for a heart disorder on a 
direct basis.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met his burden of 
submitting a well grounded claim, as to entitlement to 
service connection for a heart disorder on a direct basis.  
38 U.S.C.A. § 5107(b).

With respect to the veteran's claim for service connection 
for a heart disorder, secondary to his in-service nicotine 
dependence, the Board finds, based upon the January 1998 
opinion expressed by Dr. R. that the veteran has submitted a 
well grounded claim in this respect.  As discussed below in 
the REMAND section , though, further evidentiary development 
is necessary prior to any merits determination in this 
regard.

Specifically, Dr. R. stated that the veteran's heart 
condition was directly related to his nicotine dependence, 
which began in the military in 1953, when he was given free 
cigarettes.  Given this opinion, the Board finds competent 
clinical evidence of a current disability (coronary artery 
disease), evidence of in-service incurrence (the veteran's 
assertions that his nicotine dependence started in service), 
and competent clinical evidence relating the veteran's heart 
disorder to his in-service nicotine dependence.  As such, all 
three evidentiary requirements have been met with respect to 
submitting a well grounded claim.  See Caluza v. Brown, 
supra.


ORDER

Entitlement to service connection for nicotine dependence is 
granted.

Entitlement to service connection for a heart disorder, on a 
direct basis, is denied.

The claim of entitlement to service connection for a heart 
disorder, secondary to the veteran's in-service nicotine 
dependence, is well grounded.


REMAND

As discussed above, the Board has determined that the veteran 
is entitled to service connection for nicotine dependence, 
based upon the opinion expressed by Dr. R. that the veteran 
became nicotine dependent while in service, in 1953.  The 
Board has also determined that the veteran has submitted a 
well grounded claim of entitlement to service connection for 
a heart disorder, secondary to the veteran's in-service 
nicotine dependence, again based on the January 1998 opinion 
from Dr. R.  However, as to a merits determination in this 
respect, the Board finds that additional evidentiary 
development is warranted.

Specifically, the Board again notes that the veteran stated 
that he began smoking when he was 18 and that he entered 
service when he was 20.  In effect, then, the record 
indicates that the veteran smoked for two years prior to his 
entry into service.  The Board also notes the veteran's 
inconsistent reports as to his level of smoking prior to 
entering service.  As discussed above, the veteran indicated 
in his VA Tobacco Product Use History Questionnaire that he 
had smoked six cigarettes a day before he entered service.  
However, after his claim was initially denied by the RO, the 
veteran qualified his pre-service smoking as occasional, only 
on the weekends or once a week.  Further, the record also 
shows that the veteran continued to smoke after separation 
from service, anywhere from two to four packs a day, until 
approximately 1980 or 1981.

The Board is focusing on the veteran's history of smoking in 
this instance, as the Court has noted that the effects of 
post service smoking, as an intercurrent cause, is relevant 
to the question of etiology between in-service smoking and 
later post-service diagnoses.  See Davis v. West, supra.  In 
this same vein, the Board extrapolates this proposition to 
include pre-service smoking (and possible nicotine 
dependence) as relevant to the question of etiology.  
Specifically, the Board finds both the veteran's pre-service 
and post-service smoking (and possible nicotine dependence) 
pertinent to the discussion of whether the veteran is 
entitled to service connection for a post-service heart 
disorder, secondary to his in-service nicotine dependence.  
To date, there has been no clinical discussion of this point.

Admittedly, the January 1998 opinion by Dr. R. directly 
relates the veteran's heart disease to his in-service 
nicotine dependence, but the Board is left with many 
questions concerning this opinion.  Dr. R. did not reference 
either the veteran's history of smoking pre-service, nor did 
he discuss the veteran's long history of smoking, which 
included approximately 27 years of post-service smoking, at 
two to four packs of cigarettes a day.  Dr. R. also did not 
state the rationale for his opinion relating the veteran's 
heart disease specifically to his in-service nicotine 
dependence.  He did not consider or address the impact of the 
veteran's pre-service and post-service smoking on the later 
development of coronary artery disease.

For the veteran to prevail in this regard, it must be shown 
through competent clinical evidence that the veteran's in-
service nicotine dependence caused or contributed to his 
post-service coronary artery disease.  See VAOPGCPREC 19-97 
(May 13, 1997); see also Davis v. West, supra.  Currently, 
the Board notes that it cannot make this determination given 
the clinical and other evidence now of record.

Therefore, in light of the above, the issue of entitlement to 
service connection for a heart disorder, secondary to the 
veteran's in-service nicotine dependence, will not be decided 
pending a REMAND for the following actions:

1.  A VA cardiovascular evaluation should 
be scheduled and conducted, in order to 
determine the nature and severity of the 
veteran's coronary artery disease.  All 
suggested studies should be performed, 
and the examiner should elicit from the 
veteran a comprehensive smoking (tobacco 
use) history, medical history, and family 
history.  All findings should be recorded 
in detail.

Specifically, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's in-
service nicotine dependence caused or 
contributed to the veteran's coronary 
artery disease.  If the veteran's in-
service nicotine dependence contributed 
to, but did not cause, the veteran's 
coronary artery disease, the examiner 
should state, if possible, the extent to 
which the veteran's in-service nicotine 
dependence contributed to his coronary 
artery disease.  The examiner should 
state the rationale for any opinions 
expressed.  If the examiner is not able 
to express an opinion without resorting 
to speculation, he or she should so 
state.

2.  The claims file (particularly all of 
the veteran's clinical records) and a 
separate copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
attendant examination.

3.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

4.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

5.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a heart 
disorder, secondary to the veteran's in-
service nicotine dependence, and consider 
all pertinent law and regulation, in 
light of the examination report and any 
conclusions expressed therein and the 
other clinical evidence of record.  The 
RO is reminded of the possible 
application of Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



